 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CV-20-00026-PHX-MTL
10                  Plaintiff,                          ORDER
11   v.
12   Dennis J Sprenger, et al.,
13                  Defendants.
14
15          Before the Court is the United States’ Request for Hearing Date (Doc. 21). The
16   United States has moved to substitute New Residential Mortgage LLC as a party in this

17   action for Defendant Ditech Financial LLC pursuant to Rule 25(c) of the Federal Rules of
18   Civil Procedure. (Doc. 20.) At this time, the Court makes no findings with respect to

19   whether substitution is warranted, but the Court will grant the United States’ Request for

20   Hearing. Accordingly,
21          IT IS ORDERED granting the United States’ Request for Hearing Date (Doc. 21)
22   and setting a hearing on the Motion to Substitute (Doc. 20) for Friday, March 5, 2021 at

23   10:00 AM, in Courtroom 504. Counsel are permitted to appear in person or telephonically.

24   Call-in instructions will be provided to the parties via e-mail.

25          IT IS FURTHER ORDERED that the United States shall notify the Court of

26   compliance with Rule 25(a)(3) by filing proof of service no later than February 8, 2021.
27          IT IS FINALLY ORDERED that, if New Residential Mortgage LLC opposes the
28   Motion to Substitute (Doc. 20), New Residential Mortgage LLC shall respond in writing
 1   to the Motion to Substitute no later than February 22, 2021.
 2         Dated this 4th day of November, 2020.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
